        Case: 3:20-cv-00831-wmc Document #: 9 Filed: 11/25/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

RODNEY C. MOORE,

                             Plaintiff,                                  ORDER
       v.
                                                                       20-cv-831-wmc
STEPHANIE ARNOTT,
HEATHER LUHMAN, and
BILL LAZAR,

                             Defendants.


       Plaintiff Rodney C. Moore filed this proposed civil action challenging defendants’

alleged enforcement of certain rules of his supervised release. On September 9, 2020, the

clerk of court returned Moore’s unsigned complaint to him for his signature as required by

Federal Rule of Civil Procedure 11(a). (Dkt. #5). Then, on September 10, 2020, the court

entered an order granting Moore’s petition for leave to proceed without prepayment of the

filing fee. (Dkt. #6.) Both the complaint and the court’s order, however, were returned

undelivered and “unable to forward,” reflecting that Moore is not at the address provided

on his complaint. (Dkt. ##7, 8.) Moore has failed to provide the court with an updated

address or otherwise contacted the court.

       It is not the obligation of this court, including the clerk’s office, to search for

litigants. Rather, it is the litigant’s responsibility to advise the court of any change to his

or her contact information. See Casimir v. Sunrise Fin., Inc., 299 F. App’x 591, 593 (7th

Cir. 2008) (affirming the denial of a Rule 60(b) motion where movants claimed they did

not receive notice of summary judgment due to a house fire, adding that “all litigants,

including pro se litigants, are responsible for maintaining communication with the court”);
       Case: 3:20-cv-00831-wmc Document #: 9 Filed: 11/25/20 Page 2 of 2




see also Soliman v. Johanns, 412 F.3d 920, 922 (8th Cir. 2005) (“[A] litigant who invokes

the processes of the federal courts is responsible for maintaining communication with the

court during the pendency of his lawsuit.”). Because Moore has failed to provide a current

address, it appears that he has abandoned this case.

       Accordingly, under the inherent power necessarily vested in a court to manage its

own docket, the complaint will be dismissed without prejudice for want of prosecution.

See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962); Ohio River

Co. v. Carrillo, 754 F.2d 236, 238 n.5 (7th Cir. 1984).



                                         ORDER

       IT IS ORDERED that the complaint filed by plaintiff Rodney C. Moore is

DISMISSED without prejudice for want of prosecution. Relief from this order may be

granted upon a showing of good cause.

       Entered this 24th day of November, 2020.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                            2
